Title: To George Washington from Caleb Brewster, 15 March 1792
From: Brewster, Caleb
To: Washington, George



Sir
Fairfield in Connecticut March 15. 1792

I have presumed upon your Excellency’s known love of Justice, and upon the generous interest you take in the misfortunes of your old faithful military servants, to address to your Excellency the following representation; and I hope that the peculiar circumstances of my case & the unusual Sufferings that have attended my situation will be received as an apology for thus soliciting your Excellency’s aid & support—I will, with your leave, submit to your Excellency a simple and short detail of the facts on which I ground this application.
In the year 1777 I was honored with a commission of Captain in the line of the State of New York and was placed on a detached service, commanding an armed boat for the purpose of cruizing in the Long Island Sound, and for the more important service of obtaining & conveying intelligence from the Enemy. Under this commission I acted till the close of the late war—Of the services I rendered in this capacity your Excellency who was acquainted with the details of these secret operations at that period, is a competent Judge—Early in the war, on the shore of Long Island from an exertion of bodily labor in carrying the boat I commanded into a place of safety & concealment, I recieved a dangerous & incurable rupture which has ever since been subject to the painful & inconvenient application of those modes of local support which are common in such cases—On

the 7th of December 1782 while in the aforesaid service in a bloody engagement with two armed boats of the Enemy I received a wound by a ball thro. my breast—With this wound I languished & was confined two years & a half under distressing chisurgical operations & a most forlorn hope of cure. The nature of these wounds together with the impairing of my constitution by the long continuance of my confinement have rendered me incapable of any labour that requires a considerable exertion & have reduced me to the melancholy condition of an invalid for life. These are the facts on which I claimed a place on the invalid list of the United States. Of the truth of them there is ample & abundant evidence in detail from the Vouchers now in the possession of the Hon. Aaron Burr of the Senate of the United States. Having thus stated to your Excellency the merits of my situation as they existed before any application was made for public relief, I intreat your Excellency’s attention to a short account of the means I have used to obtain it. At an early day I applied to Col. Richard Platt & Col. Richard Varrick authorised by the State of New York to hear & examine the claims of invalids of the New York line of the late army and produced to them my evidence & vouchers, but they refused to recommend and report me as a proper object of relief solely on the ground of A law of their state enacting that none should be placed upon the Pension list of New York, who were residents within any other State and as I was then an inhabitant of the State of Connecticut I came within the operation of this clause of exclusion. I next sollicited relief from the State of Connecticut and met here with the same ill success on the ground of my being an Officer of the line of the State of New York and not entitled to compensation according to the laws of Connecticut. In this distressing dilemma I laboured for several years under the embarrassments resulting from my personal Disability, and the enormous expences I had incurred in my long & dangerous indisposition. Early after the assembling of the Congress of the United States under the new constitution I presented a petition to Congress praying relief as an invalid of the United States and at their last session in the City of New York I obtained a resolve in my favour providing for the reimbursements of the expences I had incurred on account of my wounds; and also an allowance of half pay for life, under the

express condition of my returning & giving up to the United States the commutation notes I recd in common with all the officers who had served on the continental establishment. These had long since been expended at the depriciated rate of three shillings in the pound to support the expences I mentioned above & to support myself & Family. On the Credit however of this resolve & of an eventual settlement at the treasury, I procured Final settlement securities at the enhanced price of thirteen shillings & six pence in the pound and applied at the office of the Auditor of the Treasury for an adjustment in Execution of the above resolve but the Auditor refused such an adjustment unless I should deliver the identical certificates which has been issued to me in my own name. This was utterly impracticable. Despairing of relief I replaced the securities I had procured of my Friends & came home—In the course of the last winter I made another application at the Treasury and met with the same success as before—But was then informed that a bill was depending before Congress which was probably calculated to remove the embarrassment & restraint under which the treasury had acted in doing me justice. As this bill is designed to embrace my subject if not to provide for me expressly & as it is to pass the examination & decision of the President in its passage to a law, I humbly intreat your Excellency to take my distressed case into his benevolent consideration and lend such a favorable notice to my unfortunate situation as will ensure me that Justice which I have long sought & hitherto sought in vain. I am with profound respect Your Excellency’s most obedt & Most humble Servant

Caleb Brewster

